Title: To Thomas Jefferson from Gideon Granger, 19 April 1806
From: Granger, Gideon
To: Jefferson, Thomas


                        
                            General Post Office April 19. 1806
                        
                        I do hereby certify that no evil or inconvenience has arisen to the public from the employment of persons of
                            colour to drive the mail stages on the post road from New York to Philadelphia by Col. Ward, so far as has come to my
                            knowledge.
                        
                            Gidn. Granger
                     
                            Postmaster Genl
                        
                    